4/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
The IDS, filed 2/12/21, has been considered.
Allowable Subject Matter
Claim 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not suggest the claimed information processing device, and its method of operation, that performs processes to provide copy data, comprising: an operational portal that registers user request information; a data catalog that manages information about a plurality of copy data located at a plurality of sites configuring a hybrid cloud system; a data allocation service that allocates duplicated copy data to the plurality of sites; and a guideline management service that selects a copy data candidate appropriate for user request information, wherein the guideline management service acquires information about copy data containing the same data as user request information from the data catalog and verifies whether there is a copy data candidate satisfying user request information, wherein, when there is a copy data candidate satisfying the user request information, the copy data is allocated to the plurality of sites, and wherein, when there is no copy data candidate satisfying the user request information, the copy data is allocated to the site on condition that the copy data is optimal enough to satisfy a generation schedule and a processing speed of a copy data candidate satisfying the user request information.  The closest prior art teaches searching for multiple copy data in an index database, determining whether an entry for the item exist, and inserting the entry for the idem in the index database when the item does not exist.  The prior art fails to suggest when there is no copy data candidate satisfying the user request information, the copy data is allocated to the site on condition that the copy data is optimal enough to satisfy a generation schedule and a processing speed of a copy data candidate satisfying the user request information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138